        Case 2:19-cv-01419-RDP Document 24 Filed 01/30/20 Page 1 of 5                   FILED
                                                                               2020 Jan-30 PM 01:35
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

CHRISTOPHER NEALEY;
BRIANNA WILSON NEALEY,

       Plaintiffs,

v.                                                CIVIL ACTION NO.:
                                                    19-cv-01419-RDP

EXETER FINANCE LLC; DEL
MAR RECOVERY SOLUTIONS,
LLC; and TWENTY 4 SEVEN
RECOVERY, INC.;

       Defendants.



               REPORT OF PARTIES PLANNING MEETING


      Pursuant to Fed. R. Civ. P. 26(f), a meeting was held on the 24th day of

January, 2019 by in-person conference. The following persons were present and

participated in this Rule 26(f) conference, W. Whitney Seals representing the

Plaintiffs, Christopher Nealey and Briana Wilson Nealey, hereinafter referred to as

"The Nealeys," John W Johnson representing the Defendant, Exeter Finance LLC,

hereinafter referred to as "Exeter," and representing the Defendant Del Mar

Recovery Solutions, LLC, hereinafter referred to as "Del Mar," and David M.

Wilson representing the Defendant Twenty 4 Seven Recovery, Inc., hereinafter
        Case 2:19-cv-01419-RDP Document 24 Filed 01/30/20 Page 2 of 5




"Twenty 4 Seven." The parties do not request a conference with the Court before

entry of the Scheduling Order. This report is being submitted without waiver of the

parties' right to invoke arbitration.

      1.     Synopsis: This case arises out of an alleged vehicle repossession

attempt in which a vehicle rolled from a tow truck hook into the home in which the

plaintiffs were occupants. Plaintiff Brianna Nealey entered into a security agreement

for the purchase of a 2016 Chevrolet Malibu with Defendant Exeter for which the

vehicle served as a security interest. There is no allegation that the she was not in

default. Rather, the plaintiffs' claim that the defendants are liable for negligence,

wantonness, trespass, violation of the F.D.C.P.A. and U.C.C. and invasion of privacy

as a result of the repossession attempt. The defendants deny the plaintiffs' claims.

      2.     This case should be ready for trial by June 2021. This case should take

approximately four (4) days for trial excluding jury selection.

      3.     The parties request a pre-trial conference in May 2021.

      4.     Discovery Plan: The parties propose the following discovery plan:

             a. The parties generally agree that discovery will be needed on the
             nature and circumstances surrounding Plaintiff Briana Nealey's breach
             of the security agreement with Exeter, Exeter's arrangement with Del
             Mar regarding repossession of the vehicle, and Del Mar's arrangement
             with Twenty 4 Seven regarding repossession of the vehicle.

             b. The parties disagree regarding discovery on the following:




                                        2
        Case 2:19-cv-01419-RDP Document 24 Filed 01/30/20 Page 3 of 5




            c. All discovery in this case should be commenced in time to be
            completed by March 1, 2021.

      5.    Initial Disclosures: The parties will complete their Initial Disclosures

required by Rule 26(a)(1) on or before March 2, 2020.

      6.    The parties request until July 1, 2020 to join additional parties and

amend the pleadings without leave of Court.

      7.    Reports from Retained Experts are Due:

            a. The Nealeys will designate experts and provide expert reports by
            October 1, 2020 and said experts will be made available and deposed
            by November 1, 2020.

            b. Exeter and Del Mar will designate experts and provide expert reports
            by December 1, 2020 and said experts will be deposed by January 15,
            2021.

      8.    Pre-trial Disclosures: Final list of witnesses and exhibits under

26(a)(3) will be due on or before April 1, 2020, with the parties having the limited

ability to depose any witness not previously disclosed.

      9.    Discovery Limits:

             Interrogatories: Maximum of 60 Interrogatories from any party to
             any party are to be allowed; responses are due 45 days after service.

             Request for Admissions: Maximum of 30 Request for Admissions
             from any party to any party are to be allowed; responses are due 45
             days after service.

             Request for Production: Maximum of 30 Request for Production of
             documents by each party to any other party; responses are due 45 days
             after service.



                                      3
         Case 2:19-cv-01419-RDP Document 24 Filed 01/30/20 Page 4 of 5




               Depositions: Maximum of 5 depositions for each party are to be
               allowed; each deposition is limited to a maximum of 6 hours for each
               unless extended by agreement of the parties or following a request to
               the Court.

        10.   All potential dispositive motions must be filed on or before April 1,

2021.

        11.   Settlement cannot be evaluated prior to the parties being deposed and

discovery has been conducted relative to The Nealeys' damages. Consideration can

be given to mediation once the initial discovery has been completed.

        12.   The parties do anticipate that discovery will include electronically

stored information. The parties agree that any such electronically stored information

shall be produced in a format that in recognizable and readable to any computer

utilizing iOS or Windows and does not require a special program to access the

information produced. Such information shall be produced in its entirety, absent a

motion for a protective order.

        Done this the 30th day of January, 2020.

                                             /s/ W. Whitney Seals
                                             W. Whitney Seals
                                             Attorney for Plaintiff

OF COUNSEL:
COCHRUN & SEALS, LLC
P. O. Box 10448
Birmingham, AL 35202-0448
Telephone: (205) 323-3900
Facsimile: (205) 323-3906
filings@cochrunseals.com


                                       4
       Case 2:19-cv-01419-RDP Document 24 Filed 01/30/20 Page 5 of 5




                                        /s/ Priscilla K. Williams
                                        John W Johnson, II
                                        Priscilla K. Williams
                                        Attorneys for Defendants
                                        Exeter Finance, LLC and Del Mar
                                        Recovery Solutions, LLC

OF COUNSEL:
CHRISTIAN & SMALL LLP
505 20th Street North
Suite 1800
Birmingham, AL 35203
Telephone: (205) 795-6588
Facsimile: (205) 328-7234
jwjohnson@csattorneys.com


                                        /s/ David M. Wilson
                                        David M. Wilson
                                        Attorney for Defendant
                                        Twenty 4 Seven Recovery, Inc.
OF COUNSEL:
WILSON & BERRYHILL P.C.
One Metroplex Drive, Suite 250
Birmingham, Alabama 35209
Telephone: (205) 252-4441
Facsimile: (205) 252-0320
david@wilsonberryhill.com




                                  5
